Citation Nr: 1646801	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for peripheral vascular disease status post tibial bypass with reversed saphenous vein graft (RSVG) and complete arteriogram, right lower extremity as secondary to service-connected status post 5th metatarsal fracture, right foot (claimed as broken right foot).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (peripheral vascular disease).

5.  Entitlement to special monthly compensation based on aid and attendance.

6.  Entitlement to special monthly compensation based upon housebound status. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and additional periods of active duty for training in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In an August 2014 decision, the Board reopened the claim for entitlement to service connection for hearing loss and remanded the underlying claim and the remaining claims on appeal.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in January 2015.  There has been substantial compliance with the Board's remand directives regarding the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for a bilateral foot condition, an increased rating for residuals of status post metatarsal fracture right foot, and an increased rating for left lower extremity decreased range of motion have been raised by an October 2016 claim, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The issues of entitlement to service connection for peripheral vascular disease, a temporary total evaluation, special monthly compensation based on aid and attendance, and special monthly compensation based upon housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hearing loss was incurred in active service. 

2.  PTSD did not begin in service and there is no probative evidence of a medical nexus between currently diagnosed PTSD and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

As the claim of service connection for hearing loss is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.  Regarding the claim of service connection for PTSD, the Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, Board hearing transcript, and the statements of the Veteran.  Pursuant to the August 2014 Board remand, additional VA treatment records were obtained and the Veteran was afforded VA examinations in September and October 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Therefore, there has been compliance with the Board's prior remand directives regarding the claims decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014). Only such conditions as are recorded in examination reports at service entrance examination, acceptance, and enrollment are to be considered as noted.  See id.; 38 C.F.R. § 3.304 (b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385  are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

In this case, hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309 do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement alone may establish the occurrence of the stressor and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

Hearing loss

At the May 2014 Board hearing, the Veteran testified that he was exposed to acoustic trauma from weapons during service.  He stated that he has experienced hearing loss since his initial period of active service.  

VA treatment records reflect current findings of hearing loss for VA purposes.  See September 2014 VA examination report.  See 38 C.F.R. § 3.385.  Thus, a current disability has been shown.

Service treatment records reflect that decreased hearing was noted upon induction in January 1968.  At that time puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 5, 25, 35, and 30 and in the left ear were 0, 10, 15, and 30.  According to Hensley, the Veteran had some degree of hearing loss, but the entrance examination does not reflect any hearing loss disability under either Hensley or under § 3.385.  As the degree of hearing loss noted on the Veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, he is entitled to the presumption of soundness under 38 U.S.C. § 1111 (West 2014).  Further, the demonstrated hearing loss is not a "defect," the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385. McKinney v. McDonald, 28 Vet. App. 15 (2016). 

A periodic examination in June 1991 showed hearing loss as defined by § 3.385.  At that time puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 20, 25, 25, and 55 and in the left ear were 60, 50, 65, and 90 without a hearing aid and 30, 15, 20, and 60 with hearing aid.  Thus the evidence of record reflects that the Veteran incurred hearing loss during active service.

In addition, the Veteran was afforded a VA examination in September 2014.  The examiner stated that it is "at least as likely as not that the current hearing loss is related to the Veteran's military noise exposure."  The September 2014 VA examiner considered that the Veteran's 1968 examination showed some hearing impairment and that his hearing was normal upon examination in 1969 and on subsequent examinations in 1976 and 1980.  In light of the Veteran's statements that hearing loss began after two week training in 1983, the VA examiner provided a positive opinion indicating that the Veteran's current hearing loss is related to his service.  No probative opinion to the contrary is of record.

Given the facts noted above, the Board concludes that the criteria for service connection for hearing loss are met.  

PTSD

In this case, the Veteran claims that he is suffering from PTSD as a result of his experience during service.  At the May 2014 Board hearing, the Veteran testified that he received orders to go to Vietnam right after bootcamp.  He also stated that he was taken off of the bus of soldiers because he had a problem with his leg, and he was sent to Germany instead.  The Veteran testified that he worried about what happened to the soldiers who went to Vietnam.  According to the October 2014 VA examination report, the Veteran contends that his PTSD is caused by or the result of the stress of nearly being deployed to Vietnam and the guilt he experiences that someone who served in his place might have been killed or injured.  

VA outpatient treatment records reflect than an assessment of PTSD was noted in December 2010.  The Veteran has met the first requirement for service connection for PTSD as VA treatment records document a diagnosis of PTSD.  Despite this diagnosis, his service connection claim must fail because the second element, credible evidence that an in-service stressor occurred, is not met.  The Veteran has not alleged, and the evidence does not suggest, that he was engaged in combat with the enemy.  Rather, the Veteran has alleged that he feels guilty that other soldiers were sent to Vietnam in his place.

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of PTSD. The preinduction August 1966 Report of Medical Examination, January 1968 Report of Medical Examination at induction, and October 1969 Report of Medical Examination for separation all reflect a normal psychiatric evaluation.  Although the Veteran reported nervous trouble and was noted to have mild nervousness upon induction, he denied depression or excessive worry and nervous trouble of any sort in the October 1969 Report of Medical History at separation.  At that time, he also stated that he was in good health.  Additional examinations and reports associated with his National Guard service, specifically dated in July 1976, June 1980, February 1988, and June 1991, reflect that the Veteran had normal psychiatric evaluations and continued to deny nervous trouble and depression or excessive worry.  Service treatment records do not show any diagnosis of a psychiatric disorder, including PTSD.  

According to the October 2014 VA examination report, the examiner opined that the Veteran's PTSD is caused by almost getting killed in a house fire in 2010.  The examiner noted that the Veteran's PTSD is not caused by his reported military stressor of feeling guilty that other soldiers got sent to Vietnam in his place.  The examiner also stressed that the Veteran does not have any specific knowledge of any soldier being sent to Vietnam in his place who was killed or injured.  He specifically noted that that reported stressor is not sufficient to meet criterion A for a diagnosis of PTSD per the DSM-IV and the DSM-5.  He also noted that the Veteran's claimed stressor is not sufficient to meet criteria for "fear of hostile military or terrorist activity."  The Veteran never participated in direct combat and was never actually deployed to a combat zone or designated imminent danger area.  As such he never experienced, witnessed, or was confronted with an event or circumstance that involved actual or imminent threat of death or serious injury to him or others.  The examiner also noted that the Veteran's treatment records are silent for any indication of PTSD until March 2010.  At that time the diagnosis was "PTSD, acute" and the psychiatrist who evaluated him on that date documents that these symptoms developed after the Veteran and his wife were nearly killed in a house fire in January 2010.  

As noted above, entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board concludes that the Veteran has not been diagnosed with PTSD based on an in-service stressor that has been shown by credible supporting evidence to have occurred.  The only PTSD diagnosis of record is based on a post-service stressor.  While the examiner noted that the Veteran has major depressive disorder, the Veteran is service connected for depression.  As there is no credible supporting evidence that a claimed in-service stressor actually occurred, an essential criterion for establishing service connection for PTSD, the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Accordingly, the criteria for entitlement to service connection for PTSD have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  There is no reasonable doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss is granted.

Service connection for PTSD is denied.


REMAND

Peripheral vascular disease

With respect to the claim for service connection for peripheral vascular disease, claimed as secondary to service-connected residuals, status post 5th metatarsal fracture of the right foot, the Veteran asserts that peripheral vascular disease is related to his service-connected right foot disabilities. 

On review, the December 2014 VA opinion regarding peripheral vascular disease is inadequate and should be returned for addendum opinions.  See Barr v. Shinseki, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran had a VA examination for peripheral vascular disease in November 2009.  The provided opinion addresses whether peripheral vascular disease is caused by or a result of 5th right metatarsal fracture. The VA examiner did not address whether the Veteran's peripheral vascular disease was aggravated by his service-connected right foot disability.  See 38 C.F.R. § 3.310 (2015).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Per the August 2014 Board remand directives, an addendum opinion was obtained in December 2014.  That examiner noted that the Veteran's vascular disease was less likely than not aggravated by metatarsal fracture because there is no evidence that metatarsal fracture worsened this condition in the service treatment records.  He also stated that based on review of medical records and today's examination, the Veteran's vascular disease is less likely than not due to or permanently aggravated by 5th metatarsal fracture.  However, no further rationale was provided.  The Board finds that the rationale provided is inadequate in that it appears to discuss only the lack of evidence from service treatment records at the time of the Veteran's initial 5th metatarsal fracture.  There was no further discussion of current relevant records including a July 2008 x-ray showing bony deposits in the sinus tarsi, August 2008 VA treatment records reporting the Veteran's subsequent chronic foot pain with reported bony protrusion, an ankle block, foot brace, and June 2009 VA treatment records noting small nodular formation, need for surgical exploration, cyst on his right lateral forefoot, debridement, and subsequent ulcer formation and worsening of his peripheral vascular disease.  The Board further notes that service connection has since been established for left lower extremity decreased range of motion as secondary to the service-connected disability of residuals, status post 5th metatarsal fracture, right foot, and this should be considered as concerns secondary service connection.  

In light of above, a supplemental opinion should be obtained regarding the service connection issue remaining on appeal. 

Intertwined claims

The claims for entitlement to a temporary total evaluation, special monthly compensation based on aid and attendance, and special monthly compensation based on housebound status are inextricably intertwined with the claim for service connection for peripheral vascular disease.  Therefore, action on those claimed is deferred, pending the development set forth below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA treatment records

The most recent VA treatment records associated with the claims file are dated in December 2014 from the Nashville VAMC.  Updated VA records dated from December 2014 to the present must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from December 2014 to the present. 

2.  Then return the entire record to the VA examiner who performed the December 2014 VA Artery and Vein Conditions examination for an addendum opinion addressing the issue of aggravation.  

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's peripheral vascular disease is aggravated (permanently worsened) by service-connected status post 5th metatarsal fracture of the right foot.  The examiner should also take into consideration the Veteran's service-connected left lower extremity decreased range of motion as secondary to the service-connected disability of residuals, status post 5th metatarsal fracture.

The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


